Citation Nr: 0717990	
Decision Date: 06/14/07    Archive Date: 06/26/07

DOCKET NO.  04-04 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES
	
1.  Entitlement to service connection for peripheral 
neuropathy, claimed as secondary to service connected burns 
of the lower extremities.

2.  Entitlement to a total disability rating for compensation 
based on individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1943 to March 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from November 2002 and September 2003 
rating decisions of the St. Petersburg, Florida Regional 
Office (RO) of the Department of Veterans Affairs (VA).

A motion to advance on the docket was filed in October 2004 
and subsequently granted.

In February 2005, the secondary service connection issue was 
referred for an independent medical expert (IME) opinion, and 
such opinion was received in November 2005.  In January 2006, 
the Board remanded the case for procedural development.  The 
case is now before the Board for appellate review.


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding 
that the veteran's peripheral neuropathy is related to 
service-connected scars/burn injuries of the lower 
extremities.  

2.  Service connection is currently in effect for scars on 
the face and forehead (50 percent); hepatitis (10 percent); 
scars on the left forearm, hand, leg, thigh, and buttock ( 10 
percent); and scars on the right forearm, hand, leg, thigh, 
buttock, chest, and back (10 percent), for a combined 
evaluation of 70 percent.  

3.  The veteran reported that he last worked full-time in 
1997 in insurance sales, and became too disabled to work 
since 1999.  He also reported having one year of college 
education.  

4.  The veteran's service-connected disabilities alone do not 
prevent him from securing or following substantially gainful 
employment, considering the impairment from the disabilities 
and his educational and occupational background.


CONCLUSIONS OF LAW

1.  Peripheral neuropathy is not proximately due to or the 
result of the veteran's service-connected scars of the lower 
extremities.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2006); 38 
C.F.R. § 3.310 (2006).

2.  The criteria for a TDIU are not met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.321, 
3.340, 3.341, 4.16 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.

In the present case, the veteran was provided with the notice 
required by the VCAA in August 2002 and January 2006 letters.  
Collectively, these letters informed the veteran to submit 
any pertinent evidence he has in his possession, informed him 
of the evidence required to substantiate his claim, the 
information required from him to enable VA to obtain evidence 
on his behalf, the assistance that VA would provide to obtain 
evidence on his behalf, and that he should submit such 
evidence or provide VA with the information necessary for VA 
to obtain such evidence on his behalf.  Therefore, the Board 
finds that he was provided with the notice required by the 
VCAA.

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained.  The claims folder contains service 
medical records, a hearing transcript, the veteran's 
contentions, and post-service medical records from the VA 
Medical Center in Miami, as well as private medical evidence.  
It appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims folder, and that neither he nor 
his representative has identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for a fair disposition of this appeal.  The veteran 
indicated on a "VCAA Notice Response" form received in 
March 2006 and a "SSOC Notice Response" form received in 
March 2007 that he had no additional evidence to submit.  The 
Board is also unaware of any additional evidence.  Therefore, 
the Board is satisfied that VA has complied with its duty to 
assist the veteran in the development of the facts pertinent 
to his claim.

The record also reflects that the originating agency 
readjudicated the veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete VCAA notice been provided at an 
earlier time.  The record also reflects that the originating 
agency readjudicated the veteran's claim following the 
provision of the required notice and the completion of all 
indicated development of the record.  There is no indication 
in the record or reason to believe that the ultimate decision 
of the originating agency on the merits of the claim would 
have been different had complete VCAA notice been provided at 
an earlier time.

In February 2007, the RO advised the veteran as to how 
disability ratings and effective dates are assigned.  
Regardless, in light of the denial of the veteran's claim, no 
additional disability ratings or effective dates will be 
assigned, so there can be no possibility of prejudice to the 
veteran under the holding in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  For the above reasons, it is not 
prejudicial to the veteran for the Board to proceed to 
finally decide the issue discussed in this decision.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio v. Principi, 16 Vet. App. 183; Sutton v. Brown, 9 
Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 
(1993); see also 38 C.F.R. § 20.1102 (2006) (harmless error).


II.  Secondary Service Connection Claim

Legal Criteria and Analysis

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.303 (2006).  If a condition noted 
during service is not determined to be chronic, then 
generally a showing of continuity of symptomatology after 
service is required for service connection.  38 C.F.R. § 
3.303(b) (2006).  Service connection may also be granted for 
any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2006).

Service connection is also warranted for a disability that is 
aggravated by, proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310; Allen v. 
Brown, 7 Vet. App. 439 (1995).  Recently, 38 C.F.R. § 3.310 
was amended.  The intended effect of this amendment is to 
conform VA regulations to the Allen decision, supra.  71 Fed. 
Reg. 52,744 (Sept. 7, 2006) (codified at 38 C.F.R. 
§ 3.310(b)).  Because VA has been in compliance with Allen 
since 1995, the regulatory amendment effects no new 
liberalization or restriction in this appeal.  

The veteran asserts that he is entitled to service connection 
for peripheral neuropathy.  He does not assert and the 
evidence does not show that he developed peripheral 
neuropathy during service.  Rather, the veteran attributes 
peripheral neuropathy to his service-connected scars of the 
lower extremities.  

By way of history, during service, in May 1945, the veteran 
suffered 2nd degree thermal burns of the buttocks and thighs 
when a transport plane he was a passenger in crash-landed.  
The burns were described as moderately severe.  A July 1945 
progress note indicated that all burns were well-healed with 
no granulating wound.  An August 1945 examination report 
indicated that the veteran's nervous system was normal.  In 
December 1945, a split skin graft was taken from the 
veteran's thigh to repair his more severely burned ears.  A 
Final Summary dated in February 1946 indicated that all of 
the veteran's burn areas had healed spontaneously, and that 
he was not seriously disabled.  The first post-service 
evidence showing complaints of peripheral neuropathy is a 
January 1996 VA outpatient record.  Service connection is 
currently in effect for the scars on the face, forehead, 
forearms, hands, legs, thighs, buttocks, and chest resulting 
from the in-service burns.  

The record contains conflicting opinions as to whether the 
veteran's peripheral neuropathy is related to service-
connected scars of the lower extremities.  The veteran has 
submitted favorable statements dated in September 2002, 
September 2003, February 2004, and August 2006 from a private 
physician, Dr. Rasken, to the effect that the veteran's 
peripheral neuropathy is a result of the burns that he 
sustained during World War II.  Dr. Rasken stated that the 
veteran's neuropathy was not due to vascular disease, spinal 
problems, or diabetes; the veteran did not have diabetes; and 
that the veteran's in-service trauma was the only cause of 
the peripheral neuropathy.

The veteran was afforded VA neurology and dermatology 
examinations in August 2003.  The conclusion of the VA 
neurologist was that the veteran suffered from sensorimotor 
peripheral neuropathy involving both lower extremities; 
etiology undetermined.  The VA neurologist opined that the 
peripheral neuropathy was unlikely related to the previous 
burn trauma to the lower extremities.  Conversely, the VA 
dermatology examiner opined that it was hard to say what 
damage was done by the burn scars and whether or not they 
contribute to the veteran's neuropathy. The VA dermatologist 
opined that it is as likely as not that the burn scars do 
contribute to the veteran's peripheral neuropathy of the 
lower extremities.  

As noted, in February 2005, this secondary service connection 
issue was referred for an IME opinion, and in November 2005, 
such an opinion was received.  After a review of the claims 
folder, the IME, Dr. Gronseth, concluded that it is unlikely 
that the veteran's current peripheral neuropathy was caused 
or aggravated by his service-connected burns of the lower 
extremities.  

On review, the Board assigns the most probative value to the 
November 2005 IME opinion.  First, the Board points out that 
the IME specializes in neurology.  He is an Associate 
Professor and Vice Chairman at the University of Kansas 
Medical Center - School of Medicine, Department of Neurology.  
On the other hand, Dr. Rasken practices cardiology and 
internal medicine, and the favorable August 2003 VA opinion 
was provided by a physician who specializes in dermatology.    

The Board also notes that the IME had an opportunity to 
review the entire claims folder, to include all etiology 
opinions of record.  There is no indication that Dr. Rasken 
or the VA dermatologist reviewed the entire claims folder, 
therefore their statements are considered less-informed.  
Further, while Dr. Rasken and the August 2003 VA 
dermatologist provided some rationale, they did not cite to 
medical literature or to specific evidence in the claims 
folder.  

By contrast, the IME provided supporting rationale and cited 
to medical literature and particular evidence of record.  In 
this regard, the IME noted that peripheral neuropathies are 
common; known etiologies include diabetes, vitamin B-12 
deficiency, hereditary causes, hypothyroidism, and peripheral 
vascular disease.  The IME's review of the medical literature 
revealed that burn victims who develop peripheral 
neuropathies are more commonly older burn victims, those who 
become critically ill, those with surface area burns greater 
than 20 percent, or those with electrical burns.  The IME 
also stated that the literature documents that burn-related 
neuropathies develop acutely (ie. during the burn-related 
hospitalization).  Also, he found no cases of a burn patient 
developing a delayed peripheral neuropathy, and 
significantly, no description of burn patients developing 
symmetric peripheral neuropathies decades after the burn.  
The IME noted that, in this case, the veteran did not develop 
symptoms related to peripheral neuropathy until many decades 
following his in-service burn injuries.  The IME stated that 
it seems likely that if delayed peripheral neuropathies 
complicated burn injuries, there would be some description of 
this complication in the medical literature.  The IME opined 
that it is likely that the cause of the veteran's peripheral 
neuropathy is cryptogenic (no exact etiology known) or 
related to his peripheral vascular disease.  It was noted 
that the exact etiology is never determined in a large number 
of patients with peripheral neuropathy. After diabetes, the 
IME stated that cryptogenic neuropathies are the most common 
neuropathies affecting patients in the United States.  Thus, 
he pointed out that it is common to see peripheral neuropathy 
in patients where the cause is never found.  With regard to 
the veteran's peripheral vascular disease, the IME noted that 
it is unclear whether it is of sufficient severity to cause 
his peripheral neuropathy.  The IME concluded that it is 
unlikely that peripheral neuropathy represents a delayed 
complication from his in-service burns, and ultimately 
concluded that the veteran's peripheral neuropathy is not 
likely related to his service connected scars/burn injuries.  

The Board also notes that the IME opinion is consistent with 
the August 2003 VA neurology opinion.  

Although the veteran believes that his peripheral neuropathy 
is related to service-connected scars, his opinion as to 
medical matters is without probative value because he, as a 
layperson, is not competent to establish a medical diagnosis 
or draw medical conclusions; such matters require medical 
expertise.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

As the preponderance of the evidence is against findings that 
the veteran's peripheral neuropathy is proximately due to his 
service-connected scars of the lower extremities, the 
reasonable doubt doctrine is not for application.  See 38 
U.S.C.A. § 5107(b) (West 2002 & Supp. 2006).


III.  TDIU Claim

The veteran also contends that he is entitled to a TDIU.  
Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340 (2006).  
If the total rating is based on a disability or combination 
of disabilities for which the Schedule for Rating 
Disabilities provides an evaluation of less than 100 percent, 
it must be determined that the service-connected disabilities 
are sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341 (2006).  In evaluating 
total disability, full consideration must be given to unusual 
physical or mental effects in individual cases, to peculiar 
effects of occupational activities, to defects in physical or 
mental endowment preventing the usual amount of success in 
overcoming the handicap of disability and to the effects of 
combinations of disability.  38 C.F.R. § 4.15 (2006).

If the schedular rating is less than total, a total 
disability evaluation can be assigned based on individual 
unemployability if the veteran is unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disability, provided that the veteran has one 
service-connected disability rated at 60 percent or higher; 
or two or more service-connected disabilities, with one 
disability rated at 40 percent or higher and the combined 
rating is 70 percent or higher.  The existence or degree of 
non-service connected disabilities will be disregarded if the 
above-stated percentage requirements are met and the 
evaluator determines that the veteran's service-connected 
disabilities render him incapable of substantial gainful 
employment.  38 C.F.R. § 4.16(a).  All veterans who are shown 
to be unable to secure and follow a substantially gainful 
occupation by reason of service-connected disability shall be 
rated totally disabled.  38 C.F.R. § 4.16(b).  In cases were 
the scheduler criteria are not met, an extraschedular rating 
is for consideration.  38 C.F.R. § 3.321.

The record reflects that the veteran does meet the schedular 
requirements under the provisions of 38 C.F.R. § 4.16(a).  
Service connection is currently in effect for scars on the 
face and forehead (50 percent); hepatitis (10 percent); scars 
on the left forearm, hand, leg, thigh, and buttock ( 10 
percent); and scars on the right forearm, hand, leg, thigh, 
buttock, chest, and back (10 percent), for a combined 
evaluation of 70 percent.  As the veteran has two or more 
service-connected disabilities, with one disability rated at 
40 percent or higher, he meets the schedular criteria for 
TDIU.  

The question that remains, however, is whether his service-
connected disabilities preclude him from obtaining or 
engaging in substantially gainful employment.  The central 
inquiry is, "whether the veteran's service-connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  Neither non service-connected disabilities nor 
advancing age may be considered in the determination.  38 
C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993).

For the veteran to prevail on his TDIU claim, it is necessary 
that the record reflect some factor which takes his case 
outside the norm of other such veterans.  38 C.F.R. §§ 4.1, 
4.15 (2006).  The sole fact that the veteran is unemployed or 
has difficulty obtaining employment is not enough.  The 
assignment of a rating evaluation is itself recognition of 
industrial impairment.  Therefore, the question now presented 
is whether the veteran is capable of performing the physical 
and mental acts required by employment, not whether the 
appellant can find employment.  See Van Hoose, supra.

According to the veteran's application for increased 
compensation based on unemployability, received in July 2002, 
he reported that he last worked fulltime in 1997 operating an 
insurance business, and reported that he became too disabled 
to work in 1999.  He also indicated that he has one year of 
college education.  The Vice-President of his company, 
National Income Providers, Inc., indicated that the veteran 
last worked in May 2002.  

On review, the Board finds that the evidence fails to show 
that the veteran's service-connected disabilities alone 
preclude him from securing or following a substantially 
gainful occupation.  On his TDIU application, the veteran 
indicated that he is too disabled to work primarily due to 
his peripheral neuropathy and his age.  Review of the record 
shows that the veteran's neuropathy is his primary medical 
complaint.  However, as decided above, the medical evidence 
fails to show an etiologic relationship between the veteran's 
peripheral neuropathy and service-connected scars; thus he is 
not entitled to service connection for such disability.  
Further, the Board notes that in determining whether the 
veteran is entitled to a TDIU, the veteran's advancing age 
may not be considered.  See Van Hoose, supra.  

Importantly, review of the record fails to show that the 
veteran's service-connected hepatitis and scars on the face, 
forehead, forearms, hands, legs, thighs, buttocks, and chest 
significantly impair the veteran from an industrial 
standpoint.  Based on a review of the record, the Board finds 
that the level of impairment to the veteran's employment is 
adequately reflected in the disability evaluations he 
currently receives for his service-connected disabilities.  
It is also noted that the veteran has not received an 
increased evaluation for any of his service-connected 
disabilities since the original grant in 1946, and they 
appear static in nature.  The veteran was able to work for 
more than 50 years after 1946 and it is not shown that the 
service-connected disabilities have increased in severity to 
the point that they preclude employment now.  

Based on the foregoing evidence, the Board finds that a TDIU 
under the provisions of 38 C.F.R. § 4.16(b) is not warranted.  
Therefore, the Board finds that the record does not 
demonstrate that the veteran's service-connected 
disabilities, in and of themselves, are of such severity as 
to preclude his participation in all forms of substantially 
gainful employment.  

The RO determined that the veteran was not unemployable due 
to his service-connected disabilities alone and decided not 
to refer the case to the Director of Compensation and Pension 
for an extra-schedular determination.  The Board is in 
agreement with that assessment.  Because a preponderance of 
the evidence is against assigning a TDIU in this case, the 
benefit of the doubt doctrine is not applicable.  38 U.S.C.A. 
§ 5107(b).




ORDER

Entitlement to service connection for peripheral neuropathy, 
claimed as secondary to service-connected burns of the lower 
extremities, is denied.

Entitlement to a TDIU is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


